Title: To George Washington from Colonel Theodorick Bland, 23 April 1779
From: Bland, Theodorick
To: Washington, George



Sr
Charlotteville [Va.] April 23d 1779

Not untill now has it been in my power to Acquaint Your Excellency that I received your Commands to take Charge of this post on the 27th Ultimo, wherein as I was referred by Yr Excellency to the Governor and Council of this State, who were Authorized by Congress to take upon them the General Superintendancy of the Officer Commanding here & to grant him their Assistance if necessary, I immediately repaird to Wmsburgh & laid your letter before that Board; by whom I was informed that they had written to Congress on the Subject, & declined the Management of the affairs respecting this post, but nevertheless promised me every assistance in their power, shd any Sinister occasion render it necessary to call in, the Military aid of this Country. With this Answer I immediately return’d home, and as soon as I could adjust a few private affairs and Pack up my Baggage, Set out for this place where I arrived the 15th inst. but had previous to my setting off from home given directions to the Dy Qr Mr Genl the Dy Commy Genl and the Director Genl of the Hospitals in this district, to repair here, to receive such orders as might be found necessary for Arranging and putting into some order their respective departments which seem’d from the Resolution of the Congress and the Sentiments of the Gor & Council to want some alterations. I waited some days in hopes that my Summons wd have been Complied with but finding it otherwise, and instead of personal attendance that I received a letter from Col: Aylett Dy C.G.P: wherein he tells me, “that he does not consider himself as Subject in his own person to the Command of any officer, commanding at any particular post or place in this state because his is an office of General Duty” And another from Col: Finnie excusing himself from immediate attendance on account of an expectation he had of receiving a Large Supply of money & some other Business he had on hand. The Affairs of the post requiring as I conceived after visiting & examining them some immediate Salutary arrangements; I took the Liberty of Commiting the Charge of those two departments to Capt. Rice & Mr Tate who I found Acting under those Gentn as far as concerned this post untill the pleasure of Congress shd be known, the first as Dy Qr Mr G. the second as D.C.G.P. and the Hospital department to Dr George Gilmer who resides at this place and appears to me fully Competent to the business. I have given those Gentn full instructions with regard to the management of their several departments & immediately informed the Govr & Council of the steps I have taken; hoping that through them my conduct might be represented to the Congress. I find the Garrison in a very feeble state scarcely exceeding two Hundred Men Badly armed, worse clothed & scarcely at all disciplined. And indeed, fully convinced am I of the necessity there was shd any force become necessary at any time, Of the precaution I took in requesting the Gor & Council to Arm the Militia of the Several Counties adjacent & give them orders to hold themselves in readiness at the Shortest warning in case of necessity. I shall be as carefull as possible (in giving directions for Supplying this post) that provisions and forage may be drawn as much as possible out of the line of Communication from whence our Armies are Supplied. and that water Carriage in the Upper parts of James River shall be instituted & used as much as possible that there may be as small a Consumption of forage as this post will allow. I am Happy to find the Situation of the Barracks much more Comfortable and the Officers & Soldiers in Genl of the Convention troops much better satisfied, than formerly, there being a plentifull supply of water, at present a sufficient Quantity of wholesome Provision, and the Barracks tight & comfortable. Majr Genl Phillips I have found from his letters apparently disposed to pacific Measures, & to lend his aid in keeping good order & regularity, and except in a few matters of punctilio, which as long as they do not affect, the Honor & true Interests of the United states, I shall pass over as ⟨ligh⟩tly as possible, I beleive will do tolerably well. I shall enclose Yr Excellency returns from the Several departments belonging to this post if they can be got ready before this goes, for yr Satisfaction. I have the Honor to be with the most perfect esteem & respect Yr Excy’s Most obedt & very Humb. Set
Theok Bland
P.S. I had Inadvertently neglected in the letter to Acquaint yr Excelly, that I had with the advice and the Approbation of the Council, orderd a Serjt & ten or twelve Lt Dragoons from my Regt at Winchester to do duty at this post which from the Extent of the limits, the excessive weakness of the Garrison, and the Lax discipline that has been introduced there hitherto by having nothing but Militia at first, and now very little more than two Hundred Raw Recruits, seemd to me absolutely necessary, altho I am not insensible how Illy they can be spared from the Regt, as well as how much they may be wantg at Camp. Yr Excelly will be pleased if this Step is not agreeable to you to acquaint me with yr pleasure on that head, and if they shd be recalled how their place may be supplied.

